Exhibit 10.3 LIQUIDMETAL TECHNOLOGIES, INC. 30452 Esperanza Rancho Santa Margarita, CA 92688 [], 2016 [insert name and address of executive] Re: Amendment to Change of Control Agreement Dear []: This letter agreement (“ Letter Agreement ”) relates to that certain Change of Control Agreement, dated [], 201[] (“ Change of Control Agreement ”), between you and Liquidmetal Technologies, Inc., a Delaware corporation (“ Company ”). Capitalized terms used but not defined herein shall have the meanings set forth in the Change of Control Agreement. By signing a copy of this Letter Agreement and delivering a copy thereof to the Company, you acknowledge and agree as follows as of the date first set forth above: 1. Amendments to Change of Control Agreement. (a) Section 1 of the Change of Control Agreement is hereby amended by deleting such section in its entirety and replacing it with the following: “1.
